273 F.2d 71
William E. BUFALINO and Teamsters Local 985, Appellants,v.Robert KENNEDY, Appellee.
No. 13844.
United States Court of Appeals Sixth Circuit.
Dec. 4, 1959.

William E. Bufalino, Detroit, Mich., pro se.
No appearance for appellee.
Before SHACKELFORD MILLER, Jr., and WEICK, Circuit Judges, and WILLIAM E. MILLER, District Judge.
PER CURIAM.


1
In this defamation action in tort, filed in the United States District Court for the Eastern District of Michigan, the appellee, who was alleged in the complaint to be a citizen and resident of Virginia, was served with process in Boston, Massachusetts.  The District Judge sustained appellee's motion to quash the return of service.


2
Appellants' subsequent motion, pursuant to the provisions of Sec. 1404(a), Title 28 U.S.C., for a change of venue to the United States District Court for the District of Columbia, where the alleged tort was committed, was overruled, from which order this appeal was taken.


3
The order appealed from is not an appealable order.  Sections 1291, 1292, Title 28 U.S.C.; Lemon v. Druffel, 6 Cir., 253 F.2d 680, certiorari denied 358 U.S. 821, 79 S.Ct. 34, 3 L.Ed.2d 62; All States Freight v. Modarelli, 3 Cir., 196 F.2d 1010, 1011; Littman v. Bache & Co., 2 Cir., 246 F.2d 490.


4
The fact that the ruling is an important one in the final disposition of the case does not make it appealable.  City of Morgantown v. Royal Insurance Co., Ltd., 337 U.S. 254, 258, 69 S.Ct. 1067, 93 L.Ed. 1347.


5
It is ordered that the appeal be dismissed.